Title: To Benjamin Franklin from Edward Jackson Jones, [18 or 25 August 1780]
From: Jones, Edward Jackson
To: Franklin, Benjamin


Sir!Friday 1 O’Clock [August 18 or 25, 1780]
The Croud incident to the day, rendering my seeing you very precarious, I have taken the liberty of addressing you to remind you of my passport which if I do not get today may put me to an expense that I am by no means capable of bearing.
You will pardon me Sir, if in the distracted situation I am in, I tell you that you have involved me in a state that death itself is preferable to.— You assisted me with a part of what was really necessary to get me out of Paris—and by informing Mr. De Vergennes that you had furnish’d me with the whole you have prevented his intended good Offices.— The note for £100 was never meant to pay you with—the draft upon myself is a convincing proof of the assertion—and if it had been of no value my Honor would have remained unsullied by paying my debt to you.— My ability and not the means by which I became indebted, was the point to be consider’d— and I can safely declare that with one half the proofs I have in my possession, I ought to have establish’d a confidence necessary to obtain the loan of Fifty pounds— indeed the readiness with which the French Minister consented is a convincing proof— I shall take the liberty of calling on You at Passy to offer you the remaining security I have left— whose real value will amount to much more than your demand—and then I hope you will have no objection to my returning to London where as soon as I have accomodated myself and got such letters of recommendation as my sudden departure prevented me from obtaining I shall take Paris in my way to Bourdeaux.—
I am Sir Yours respectfully
E.J. Jones
His Excellency B. Franklin Esqr
 
Addressed: A Son Excellence / Benjamin Franklin / Ambassadeur des Etats / de L’Amerique Septentrionale / chez Monsr. de Vergennes
Notation: E.J.Jones. Friday 1 OClock
